
	

113 S431 IS: Nepal Trade Preferences Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 431
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize preferential treatment for certain imports
		  from Nepal, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nepal Trade Preferences
			 Act.
		2.Eligibility
			 requirements
			(a)In
			 generalThe President may
			 authorize the provision of preferential treatment under this Act to articles
			 that are imported directly from Nepal into the customs territory of the United
			 States pursuant to section 3 if the President determines—
				(1)that Nepal meets
			 the requirements set forth in paragraphs (1), (2), and (3) of section 104(a) of
			 the African Growth and Opportunity Act (19 U.S.C. 3703(a)); and
				(2)after taking into
			 account the factors set forth in paragraphs (1) through (7) of subsection (c)
			 of section 502 of the Trade Act of
			 1974 (19 U.S.C. 2462), that Nepal meets the eligibility requirements
			 of such section 502.
				(b)Withdrawal,
			 suspension, or limitation of preferential treatment; mandatory
			 graduationThe provisions of subsections (d) and (e) of section
			 502 of the Trade Act of 1974 (19 U.S.C. 2462) shall apply with respect to Nepal
			 to the same extent and in the same manner as such provisions apply with respect
			 to beneficiary developing countries under title V of that Act (19 U.S.C. 2461
			 et seq.).
			3.Eligible
			 articles
			(a)Certain
			 manufactured and other articles
				(1)In
			 generalAn article described in paragraph (2) may enter the
			 customs territory of the United States free of duty.
				(2)Articles
			 described
					(A)In
			 generalAn article is described in this paragraph if—
						(i)the
			 article is the growth, product, or manufacture of Nepal;
						(ii)the article is
			 imported directly from Nepal into the customs territory of the United
			 States;
						(iii)the article is
			 described in subparagraphs (B) through (G) of subsection (b)(1) of section 503
			 of the Trade Act of 1974 (19 U.S.C.
			 2463);
						(iv)the President
			 determines, after receiving the advice of the United States International Trade
			 Commission in accordance with subsection (e) of that section, that the article
			 is not import-sensitive in the context of imports from Nepal; and
						(v)subject to
			 subparagraph (C), the sum of the cost or value of the materials produced in,
			 and the direct costs of processing operations performed in, Nepal or the
			 customs territory of the United States is not less than 35 percent of the
			 appraised value of the article at the time it is entered.
						(B)ExclusionsAn
			 article shall not be treated as the growth, product, or manufacture of Nepal
			 for purposes of subparagraph (A)(i) by virtue of having merely
			 undergone—
						(i)simple combining
			 or packaging operations; or
						(ii)mere dilution
			 with water or mere dilution with another substance that does not materially
			 alter the characteristics of the article.
						(C)Limitation on
			 United States costFor purposes of subparagraph (A)(v), the cost
			 or value of materials produced in, and the direct costs of processing
			 operations performed in, the customs territory of the United States and
			 attributed to the 35-percent requirement under that subparagraph may not exceed
			 15 percent of the appraised value of the article at the time it is
			 entered.
					(b)Textile and
			 apparel articles
				(1)In
			 generalA textile or apparel article described in paragraph (2)
			 or (3) may enter the customs territory of the United States free of
			 duty.
				(2)Textile and
			 apparel articles wholly assembled in Nepal
					(A)In
			 generalA textile or apparel article is described in this
			 paragraph if the textile or apparel article is—
						(i)wholly assembled
			 in Nepal, without regard to the country of origin of the yarn or fabric used to
			 make the articles; and
						(ii)imported
			 directly from Nepal into the customs territory of the United States.
						(B)Limitations
						(i)Low volume of
			 importsIf, during a calendar year, imports of textile and
			 apparel articles described in subparagraph (A) from Nepal are less than 1
			 percent of the aggregate square meter equivalents of all textile and apparel
			 articles imported into the customs territory of the United States during that
			 calendar year, such imports from Nepal may be increased to an amount that is
			 equal to not more than 1.5 percent of the aggregate square meter equivalents of
			 all textile and apparel articles imported into the customs territory of the
			 United States during that calendar year for the succeeding calendar
			 year.
						(ii)Higher volume
			 of importsIf, during a calendar year, imports of textile and
			 apparel articles described in subparagraph (A) from Nepal are at least 1
			 percent of the aggregate square meter equivalents of all textile and apparel
			 articles imported into the customs territory of the United States during that
			 calendar year, such imports from Nepal may be increased by an amount that is
			 equal to not more than 1/3 of 1 percent of the aggregate
			 square meter equivalents of all textile and apparel articles imported into the
			 customs territory of the United States during that calendar year for the
			 succeeding calendar year.
						(iii)Aggregate
			 country limitIn no case may the aggregate quantity of textile
			 and apparel articles described in subparagraph (A) imported into the customs
			 territory of the United States from Nepal during a calendar year under this
			 subsection exceed the applicable percentage set forth in paragraph (4)(B) for
			 that calendar year.
						(3)Handloomed, handmade, folklore articles and
			 ethnic printed fabrics
					(A)In
			 generalA textile or apparel article is described in this
			 paragraph if the textile or apparel article is—
						(i)imported directly
			 from Nepal into the customs territory of the United States;
						(ii)on a list of
			 textile and apparel articles determined by the President, after consultation
			 with the Government of Nepal, to be handloomed, handmade, folklore articles or
			 ethnic printed fabrics of Nepal; and
						(iii)certified as a
			 handloomed, handmade, folklore article or an ethnic printed fabric of Nepal by
			 the competent authority of Nepal.
						(B)Ethnic printed
			 fabricFor purposes of subparagraph (A), an ethnic printed fabric
			 of Nepal is—
						(i)fabric containing
			 a selvedge on both edges, having a width of less than 50 inches, and
			 classifiable under subheading 5208.52.30 or 5208.52.40 of the Harmonized Tariff
			 Schedule of the United States;
						(ii)fabric of a type
			 that contains designs, symbols, and other characteristics of Nepal—
							(I)normally produced
			 for and sold in indigenous markets in Nepal; and
							(II)normally sold in
			 Nepal by the piece as opposed to being tailored into garments before being sold
			 in indigenous markets in Nepal;
							(iii)printed,
			 including waxed, in Nepal; and
						(iv)fabric formed in
			 the United States from yarns formed in the United States or from fabric formed
			 in Nepal from yarns originating in either the United States or Nepal.
						(4)Limitations on
			 benefits
					(A)In
			 generalPreferential treatment under this subsection shall be
			 extended in the 1-year period beginning January 1, 2014, and in each of the
			 succeeding 10 1-year periods, to imports of textile and apparel articles from
			 Nepal under this subsection in an amount not to exceed the applicable
			 percentage of the aggregate square meter equivalents of all textile and apparel
			 articles imported into the customs territory of the United States in the most
			 recent 12-month period for which data are available.
					(B)Applicable
			 percentageFor purposes of this paragraph, the term
			 applicable percentage means 1.5 percent for the 1-year period
			 beginning January 1, 2014, increased in each of the 10 succeeding 1-year
			 periods by equal increments, so that for the period beginning January 1, 2023,
			 the applicable percentage does not exceed 3.5 percent.
					(5)Surge
			 mechanismThe provisions of subparagraph (B) of section 112(b)(3)
			 of the African Growth and Opportunity Act (19 U.S.C. 3721(b)(3)) shall apply to
			 textile and apparel articles imported from Nepal to which preferential
			 treatment is extended under this subsection to the same extent and in the same
			 manner that such provisions apply to textile and apparel articles described in
			 such section 112(b)(3) imported from a beneficiary sub-Saharan African
			 country.
				(6)Special
			 eligibility rules; protections against transshipmentThe
			 provisions of subsection (e) of section 112 and section 113 of the African
			 Growth and Opportunity Act (19 U.S.C. 3721 and 3722) shall apply to textile and
			 apparel articles imported from Nepal to which preferential treatment is
			 extended under this subsection to the same extent and in the same manner that
			 such provisions apply to textile and apparel articles imported from beneficiary
			 sub-Saharan countries to which preferential treatment is extended under such
			 section 112.
				4.Reporting
			 requirementThe President
			 shall monitor, review, and report to Congress, not later than one year after
			 the date of the enactment of this Act, and annually thereafter, on the
			 implementation of this Act and on the trade and investment policy of the United
			 States with respect to Nepal.
		5.Termination of
			 preferential treatmentNo
			 preferential treatment extended under this Act shall remain in effect after
			 December 31, 2023.
		6.Effective
			 dateThe provisions of this
			 Act shall take effect on January 1, 2014.
		
